€ 39 CG @ https://web.archive.org/web/20110513054013/http://slabbed.wordpress.com/ w iJ
|| Go | MAR ELEV@ JUL

 

INTERNET ARCHIVE |http://slabbed.wordpress.com/

> wauegel Machine 100 captures l,
odd te

12 Apr 2008 - 18 Apr 2018

  

a, Lasthes =m al md ket. 2009 FAURE 2012

 

 

i slabbed

Home About Contact Insurance Cases Katrina Cases Katrina QuiTam Library Stories Places Open Thread

 

type and press enter

We're back on WordPress for now
CALENDAR/ARCHIVES
Sorry for the confusion folks but please bear with us while we search for a new host for

Slabbed.org. May 2011

 

 

 

Tom Freeland enters not guilty plea. Trial by
judge set for August 24th.

8 9 10 11 12 13 14

15 16 17 18 19 20 21

MAY 12, 2011 22 23 24 25 26 27 28
29 30 31

by sop81_1 tags: PPLv Freeland
« Apr

Case 1:15-cv-00382-HSO-JCG Document 329-8 Filed 01/03/19 Page

Hat tip Hatfield in comments who reached the Oxford Clerk’s office and got the low down. I think Gree
FOLLOW US ON

thev have heen fielding lots of inquiries on this case.
Case 1:15-cv-00382-HSO-JCG Document 329-8 Filed 01/03/19 Page 2 of 4

The upshot is we have this can to kick down the road virtually all summer.

sop

3 COMMENTS from — Sop

Jim Brown’s Weekly Column: Louisiana
Under Siege by Mississippi River

MAY 12, 2011

by sop81_1 tags: Jim Brown's weekly column

th

Thursday, May 12"? 2011

New Orleans, Louisiana

LOUISIANA UNDER SIEGE BY MISSISSIPPI RIVER!

 

Randy Newman’s song, Louisiana 1927, hit home to many residents up and down the Mississippi river
this week. He was singing about the 1927 flood, where more than 23,000 square miles were inundated,
hundreds of people died, and hundreds of thousands were left homeless. As of right now, predictions are
that water levels up and down the river will exceed those reached in the 1927 disaster. And no one really

knows how bad it will get.

It has been abnormally hot this spring throughout the south. A number of states have seen three times

the normal amount of rain. But along with the downpours, there have been droughts and wildfires. Then

winner e Bee ewe el eee Shee Wa Serers eee ened cecccee hee Sk DAN 2k Vee en eee eds pee Dd oes ee J nn. eet

RECENT POSTS

Tom Freeland enters not guilty plea. Trial by
judge set for August 24th.

Jim Brown’s Weekly Column: Louisiana
Under Siege by Mississippi River

And the Slabbed word of the day is homo.....

Slabbed News Miscellany: I’m not sure just
how to present these items...

And it all comes tumbling down.....
It doesn’t get much better than free...

And the word of the day on Slabbed is
Vaggie Bush...

Its a Wednesday Musical repeat:
Transparency edition. Dedicated to Judge
Ross LaDart.

Iam almost afraid to ask....

With the misdemeanor trial of the year on tap
for tomorrow in Oxford.....a Tuesday Video
Case 1:15-cv-00382-HSO-JCG Document 329-8 Filed 01/03/19 Page 3 of 4

RECENT COMMENTS

And the Slabbed word of the day is homo.....

MAY 12, 2011

HMMMM ? on Tom Freeland enters not guilty...
. Robert Marie on Tom Freeland enters not guilty...
by sop81_1 tags: Slabbed, The Girls
HMMMM ? on Tom Freeland enters not guilty...

bellesouth on And it all comes tumbling...

bellesouth on And it all comes tumbling...

 

jpgoodfella on And the word of the day on Sla...

Click to enable Adobe Flash Player Not At All Surprised on And it all comes tumbling...

sop81_10n And it all comes tumbling...

Bellesouth on And it all comes tumbling...

Bellesouth on And it all comes tumbling...

 

LEAVE A COMMENT from — Sop

RLOGGING COMMIINITY
€ cs @ https://web.archive.org/web/20110415113817/http://slabbed.org:80/contact/

 

 

 
    

  

 

 

ENTERNET AkCHIVE (http: //slabbed.org:80/contact/ | [Go] APR BE
Wwaubgelfacrine 72 captures 1 i 5 >
15 Apr 2011 - 3 Sep 2018 1 ull im ot auld he HEE

rate 2012

 

Slabbed

Ww

a

 

Home About Insurance Contact LegalLibrary Hurricane Katrina Places Open Thread/Post

Contact Search

Slabbed welcomes reader feedback via email.

 

 

Contact Sop via email here. Posts by date
April 2011

Contact Nowdoucit regarding her archival posts via email here.

 

3 4 5 6 7 8B
Share this: W weet © Print [fj Facebook —) Digg §j StumbleUpon 0 1 4 4 We

Case 1:15-cv-00382-HSO-JCG Document 329-8 Filed 01/03/19 Pag

 

Ss M T Ww iT F Ss

 

a
